Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 7/6/2022. 
The application has been amended as follows: 
In claim 1, please change “and wherein the conductive feature does not extend into the scribeline between adjacent ones of the plurality of sub-cells” in the last two lines to --wherein the conductive feature does not extend into the scribeline between adjacent ones of the plurality of sub-cells, and wherein a solder paste layer comprising aluminum/silicon alloy particles bonds the on-sub-cell metallization structure and conductive feature--.
In claim 3, please change “on a solder paste layer” to --on the solder paste layer--.
In claim 24, please change “and wherein the conductive feature does not extend into the scribeline between adjacent ones of the plurality of sub-cells” in the last three lines to --wherein the conductive feature does not extend into the scribeline between adjacent ones of the plurality of sub-cells, and wherein a solder paste layer comprising aluminum/silicon alloy particles bonds the on-sub-cell metallization structure and conductive feature--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed inventions of claims 1 and 24. A paste of aluminum/silicon alloy particles is conventionally used to bond a semiconductor region to metallization (for instance, see US PGPub 2014/0261670), but the claimed subject matter differs from the prior art in at least that a solder paste layer comprising aluminum/silicon alloy particles bonds the on-sub-cell metallization structure and the conductive feature of the inter-sub-cell metallization structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726